Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 2/17/21.  Claims 1-20 are pending and have been examined.
	Claims 1-20 are rejected.

Drawings
	The drawings filed on 2/17/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/21 and 6/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing device in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4-12, 14-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 15 of copending Application No. 16791081 in view of David (US20180358271). 
Claims of instant application
Claims of 16791081
1. A method comprising:
receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment;
receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates;
receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part; and
generating a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data, and a corresponding set of metrology data; and
causing analysis of the plurality of sets of aggregated part-sensor-metrology data to generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment.
6. The method of claim 1, wherein:
each of the plurality of sets of part data comprises corresponding part values associated with producing the corresponding part and a corresponding part identifier; each of the plurality of sets of sensor data comprises corresponding sensor values associated with producing the one or more corresponding substrates by the substrate processing equipment and a corresponding sensor data identifier; and
each of the plurality of sets of metrology data comprises corresponding metrology values associated with the one or more corresponding substrates produced by the substrate processing equipment and a corresponding metrology data identifier.
7. The method of claim 6, wherein the generating of the plurality of sets of aggregated part-sensor-metrology data comprises:
determining common portions between each corresponding part identifier, each corresponding sensor data identifier, and each corresponding metrology data identifier to identify part-sensor-metrology matches; and
for each of the part-sensor-metrology matches, generating a corresponding set of aggregated part-sensor-metrology data that comprises a respective set of part data that corresponds to the corresponding part identifier, a respective set of sensor data that corresponds to the corresponding sensor data identifier, and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate the plurality of sets of aggregated part-sensor-metrology data.
8. The method of claim 1, wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises providing the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model.
9. The method of claim 1, wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises providing the plurality of sets of aggregated part-sensor-metrology data to a trained machine learning model and receiving, from the trained machine learning model, the one or more outputs.
10. The method of claim 1, wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises storing the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model to provide a trained machine learning model, and wherein the trained machine learning model is capable of generating the one or more outputs to perform the corrective action.
A method comprising:
receiving a plurality of sets of sensor data, wherein each set of sensor data comprises corresponding sensor values associated with producing corresponding product by manufacturing equipment and a corresponding sensor data identifier;
receiving a plurality of sets of metrology data, wherein each set of metrology data comprises corresponding metrology values associated with the corresponding product manufactured by the manufacturing equipment and a corresponding metrology data identifier;
determining common portions between each corresponding sensor data identifier and each corresponding metrology data identifier to identify sensor-metrology matches;
for each of the sensor-metrology matches, generating a corresponding set of aggregated sensor-metrology data that comprises a respective set of sensor data that corresponds to the corresponding sensor data identifier and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate a plurality of sets of aggregated sensor-metrology data; and
storing the plurality of sets of aggregated sensor-metrology data to train a machine learning model to provide a trained machine learning model, wherein the trained machine learning model is capable of generating one or more outputs for performing a corrective action associated with the manufacturing equipment.
11. The method of claim 1, wherein performing the corrective action comprises one or more of: updating design of the corresponding part;
updating quality of the corresponding part; updating dimensions of the corresponding part; updating feature layout of the corresponding part;
updating part manufacturing operations to produce the corresponding part; or
performing root cause analysis to determine updates to the corresponding part or to the one or more corresponding substrate processing operations.
7. The method of claim 1, wherein the corrective action comprises one or more of:
causing a graphical user interface to display an alert;
interrupting operation of the manufacturing equipment; or
causing updates to manufacturing parameters of the manufacturing equipment.
12. A system comprising:
a memory; and
a processing device, coupled to the memory, to:
receive a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment;
receive a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates;
receive a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part; and
generate a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data, and a corresponding set of metrology data; and
cause analysis of the plurality of sets of aggregated part-sensor-metrology data to generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment.
14. The system of claim 12, wherein to cause the analysis of the plurality of sets of aggregated part-sensor-metrology data, the processing device is to provide the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model.
15. The system of claim 12, wherein to cause the analysis of the plurality of sets of aggregated part-sensor-metrology data, the processing device is to provide the plurality of sets of aggregated part-sensor-metrology data to a trained machine learning model and receiving, from the trained machine learning model, the one or more outputs.
16. The system of claim 12, wherein to cause the analysis of the plurality of sets of aggregated part-sensor-metrology data, the processing device is to store the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model to provide a trained machine learning model, and wherein the trained machine learning model is capable of generating the one or more outputs to perform the corrective action.
8. A system comprising:
a memory; and
a processing device, coupled to the memory, to:
receive a plurality of sets of sensor data, wherein each set of sensor data comprises corresponding sensor values associated with producing corresponding product by manufacturing equipment and a corresponding sensor data identifier;
receiving a plurality of sets of metrology data, wherein each set of metrology data comprises corresponding metrology values associated with the corresponding product manufactured by the manufacturing equipment and a corresponding metrology data identifier;
determine common portions between each corresponding sensor data identifier and each corresponding metrology data identifier to identify sensor-metrology matches;
for each of the sensor-metrology matches, generate a corresponding set of aggregated sensor-metrology data that comprises a respective set of sensor data that corresponds to the corresponding sensor data identifier and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate a plurality of sets of aggregated sensor-metrology data; and
store the plurality of sets of aggregated sensor-metrology data to train a machine learning model to provide a trained machine learning model, wherein the trained machine learning model is capable of generating one or more outputs for performing a corrective action associated with the manufacturing equipment.
17. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device, cause the processing device to:
receive a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment;
receive a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates;
receive a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part; and
generate a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data, and a corresponding set of metrology data; and
cause analysis of the plurality of sets of aggregated part-sensor-metrology data to generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment.
19. The non-transitory computer readable medium of claim 17, wherein to cause the analysis of the plurality of sets of aggregated part-sensor-metrology data, the processing device is to provide the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model.
20. The non-transitory computer readable medium of claim 17, wherein to cause the analysis of the plurality of sets of aggregated part-sensor-metrology data, the processing device is to provide the plurality of sets of aggregated part-sensor-metrology data to a trained machine learning model and receiving, from the trained machine learning model, the one or more outputs.
15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processing device, cause the processing device to:
receive a plurality of sets of sensor data, wherein each set of sensor data comprises corresponding sensor values associated with producing corresponding product by manufacturing equipment and a corresponding sensor data identifier;
receiving a plurality of sets of metrology data, wherein each set of metrology data comprises corresponding metrology values associated with the corresponding product manufactured by the manufacturing equipment and a corresponding metrology data identifier;
determine common portions between each corresponding sensor data identifier and each corresponding metrology data identifier to identify sensor-metrology matches;
for each of the sensor-metrology matches, generate a corresponding set of aggregated sensor-metrology data that comprises a respective set of sensor data that corresponds to the corresponding sensor data identifier and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate a plurality of sets of aggregated sensor-metrology data; and
store the plurality of sets of aggregated sensor-metrology data to train a machine learning model to provide a trained machine learning model, wherein the trained machine learning model is capable of generating one or more outputs for performing a corrective action associated with the manufacturing equipment.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of both claim sets are extremely similar.  The difference in the claims 1, 7-11, 12, 14-17 and 19-20 of the instant application and the claims 1, 7-8 and 15 of copending Application No. 16791181 is that the claims 1, 7-11, 12, 14-17 and 19-20 of instant application further recite “receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment”. However, David in an analogous art discloses receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment (David, see Fig. 7 element 740, [0075], [0098], [0108] and [0065]-[0066]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of David into the system/method/computer readable medium of Application No. 16791181. The modification would be obvious because one of the ordinary skill in the art would want to improve process control techniques for lithography, yield prediction, and other aspects of semiconductor manufacturing processes (David, see [0002]). 
The difference in claim 6 of the instant application and the independent claim 1 of copending Application No. 16791181 is that the claim 6 of instant application further recite each of the plurality of sets of part data comprises corresponding part values associated with producing the corresponding part and a corresponding part identifier. David in an analogous art discloses each of the plurality of sets of part data comprises corresponding part values associated with producing the corresponding part and a corresponding part identifier (David, [0098]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of David into the system/method/computer readable medium of Application No. 16791181. The modification would be obvious because one of the ordinary skill in the art would want to improve process control techniques for lithography, yield prediction, and other aspects of semiconductor manufacturing processes (David, see [0002]). 
The difference in the claims 2 and 4-5 of the instant application and the independent claim 1 of copending Application No. 16791181 is that the claims 2 and 4-5 of instant application further recite the plurality of sets of part data comprise part measurement data, the plurality of sets of sensor data comprise one or more of temperature data, wherein the plurality of sets of metrology data comprises thickness data. David in an analogous art discloses the plurality of sets of part data comprise part measurement data, the plurality of sets of sensor data comprise one or more of temperature data, wherein the plurality of sets of metrology data comprises thickness data (David, see Fig. 7, [0070]-[0075], [0098], [0108] and [0065]-[0066]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of David into the system/method/computer readable medium of Application No. 16791181. The modification would be obvious because one of the ordinary skill in the art would want to improve process control techniques for lithography, yield prediction, and other aspects of semiconductor manufacturing processes (David, see [0002]).
Claims 3, 13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 15 of copending Application No. 16791081 in view of David (US20180358271), further in view of Cheng et al. (US20130110276)
The difference in the claims 3, 13, 18 of the instant application and the independent claim 1, 8 and 15 of copending Application No. 16791181 is that the claims 3, 13, 18 of instant application further recite the plurality of sets of part data comprise part measurement data, wherein at least a portion of the plurality of sets of part data are measured via an atomic force microscope (AFM). David in an analogous art discloses the plurality of sets of part data comprise part measurement data, (David, see Fig. 7, [0070]-[0075], [0098], [0108] and [0065]-[0066]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of David into the system/method/computer readable medium of Application No. 16791181. The modification would be obvious because one of the ordinary skill in the art would want to improve process control techniques for lithography, yield prediction, and other aspects of semiconductor manufacturing processes (David, see [0002]). Cheng in an analogues art discloses wherein at least a portion of the plurality of sets of part data are measured via an atomic force microscope (AFM) (Cheng, see [0019]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cheng into the system/method/computer readable medium of Application No. 16791181. The modification would be obvious because one of the ordinary skill in the art would want to improve process variation compensation by measuring the data via an atomic force microscope (Cheng, see [0019]-[0021]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-7, 9, 11-13, 15, 17-18 and 20 are directed to an abstract idea. Under Step 1, claims 1-7, 9, 11-13, 15, 17-18 and 20 are either apparatus, method or an article of manufacture, using claim 12 as an illustrative example, claim recites the following “generate a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data, and a corresponding set of metrology data; and cause analysis of the plurality of sets of aggregated part-sensor-metrology data”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “generate a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data, and a corresponding set of metrology data; and cause analysis of the plurality of sets of aggregated part-sensor-metrology data” as described in [0020]-[0021] and [0091]-[0098] constitutes a mathematical concepts such as performing mathematical calculations. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 12 recites a processing device and a memory. The processing device and the memory recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment; receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates; receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment; receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates; receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part” does not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment”. These limitations do not integrate the invention into a practical application because they are just “applying” the abstract idea. It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processing device and the memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment; receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrates; receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “generate a profile and sending a software package based on the profile” such as:
David (US20180358271) discloses making process adjustment based on using machine learning algorithms on extensive sets of input data, including upstream data, to organize and pre-process the input data, and to correlate the input data to specific features of interest.
Yennie (US20190286075) discloses receiving a plurality of sets of training data, storing a plurality of machine learning models, storing a plurality of physical process models, receiving a selection of a machine learning model from the plurality of machine learning models and a selection of a physical process model from the plurality of physical process models, generating an implemented machine learning model according o the selected machine learning model, calculating a characterizing value for each training spectrum in each set of training data thereby generating a plurality of training characterizing values with each training characterizing value associated with one of the plurality of training spectra, training the implemented machine learning model using the plurality of training characterizing values and plurality of training spectra to generate a trained machine learning model, and passing the trained machine learning model to a control system of the substrate processing system to control processing of the substrates.
David (US20160148850) discloses techniques for measuring and/or compensating for process variations in a semiconductor manufacturing processes. Machine learning algorithms are used on extensive sets of input data, including upstream data, to organize and pre-process the input data, and to correlate the input data to specific features of interest. The correlations can then be used to make process adjustments.
Honda et al. (US20180356807) discloses different machine learning models can be captured and evaluated for the impact on process performance for target. The most robust of these different models is selected for deployment based on minimizing variance for the desired performance characteristic, and the selected models are used to adjust semiconductor processing.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 is a method claim corresponds to the system claim 12, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 17 is a CRM claim corresponds to the system claim 12, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 2-7, 9, 11, 13, 15, 18 and 20 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 8-9, 11-12, 14-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180358271 to David.

	As per claim 1, David discloses a method (David, see Fig. 6, Fig. 8 and their corresponding paragraphs) comprising: receiving a plurality of sets of part data, each of the plurality of sets of part data being associated with a corresponding part of substrate processing equipment (David, see Fig. 7 element 740, [0075], [0098], [0108] and [0065]-[0066] for receiving plurality of sets of parametric/target data, and the parametric/target data is associated with tool data (i.e. associated with a corresponding part of substrate processing equipment)), receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrate (David, see Fig. 7 element 720, [0075] and [0098] for receiving a plurality of sets of sensor data, each of the plurality of sets of sensor data being associated with one or more corresponding substrate processing operations performed by the substrate processing equipment to produce one or more corresponding substrate), receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part (David, see Fig. 7 element 730, [0070]-[0071] and [0098] for receiving a plurality of sets of metrology data, each of the plurality of sets of metrology data being associated with the one or more corresponding substrates produced by the one or more corresponding substrate processing operations performed by the substrate processing equipment that comprises the corresponding part), and generating a plurality of sets of aggregated part-sensor-metrology data, each of the plurality of sets of aggregated part-sensor-metrology data comprising a corresponding set of part data, a corresponding set of sensor data and a corresponding set of metrology data (David, see Fig. 7 and its corresponding paragraphs), causing analysis of the plurality of sets of aggregated part-sensor-metrology data to generate one or more outputs to perform a corrective action associated with the corresponding part of the substrate processing equipment (David, see Fig. 8 and its corresponding paragraphs).

	Claim 12 is a system claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1, David further discloses a memory and a processing device coupled to the memory (David, see claim 19).

	Claim 17 is a CRM claim corresponding to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1. David further discloses a non-transitory computer-readable medium (David, see claim 17).

	As per claim 2, the rejection of claim 1 is incorporated, David further discloses the plurality of sets of part data comprise part measurement data (David, see Fig. 7 element 740, [0075], [0098], [0108] and [0065]-[0066]).

	As per claim 4, the rejection of claim 1 is incorporated, David further discloses the plurality of sets of sensor data comprise one or more of temperature data (David, see Fig. 7 element 720, [0075] and [0098]).

	As per claim 5, the rejection of claim 1 is incorporated, David further discloses wherein the plurality of sets of metrology data comprises thickness data (David, see Fig. 7 element 730, [0070]-[0071] and [0098]).

	As per claim 8, the rejection of claim 1 is incorporated, David further discloses wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises providing the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model (David, see Fig. 6, Fig. 8, and their corresponding paragraphs).

	Claim 14 is a system claim corresponding to the method claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.

	Claim 19 is a CRM claim corresponding to the method claim 8, it is therefore rejected under similar reasons set forth in the rejection of claim 8.

	As per claim 9, the rejection of claim 1 is incorporated, David further discloses wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises providing the plurality of sets of aggregated part-sensor-metrology data to a trained machine learning model and receiving, from the trained machine learning model, the one or more outputs (David, see Fig. 6, Fig. 8, and their corresponding paragraphs).

	Claim 15 is a system claim corresponding to the method claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.

	Claim 20 is a CRM claim corresponding to the method claim 9, it is therefore rejected under similar reasons set forth in the rejection of claim 9.

	As per claim 11, the rejection of claim 1 is incorporated, David further discloses performing the corrective action comprises updating part manufacturing operations to produce the corresponding part (David, see Fig. 8 and its corresponding paragraphs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of US 20130110276 to Cheng et al. (hereinafter “Cheng”).

	As per claim 3, the rejection of claim 1 is incorporated, David does not explicitly discloses wherein at least a portion of the plurality of sets of part data are measured via an atomic force microscope (AFM). However, Cheng in an analogous art discloses wherein at least a portion of the plurality of sets of part data are measured via an atomic force microscope (AFM) (Cheng, see [0019]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cheng into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to improve process variation compensation by measuring the data via an atomic force microscope (Cheng, see [0019]-[0021]).

Claim 13 is a system claim corresponding to the method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3, David further discloses the plurality of sets of part data comprise part measurement data (David, see Fig. 7 element 740, [0075], [0098], [0108] and [0065]-[0066]).

Claim 18 is a CRM claim corresponding to the method claim 3, it is therefore rejected under similar reasons set forth in the rejection of claim 3, David further discloses the plurality of sets of part data comprise part measurement data (David, see Fig. 7 element 740, [0075], [0098], [0108] and [0065]-[0066]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over David, in view of US20190286075 to Yennie et al. (hereinafter “Yennie”).

	As per claim 10, the rejection of claim 1 is incorporated, David further discloses wherein the causing of the analysis of the plurality of sets of aggregated part-sensor-metrology data comprises providing the plurality of sets of aggregated part-sensor-metrology data to train a machine learning model to provide a trained machine learning model, and wherein the trained machine learning model is capable of generating the one or more outputs to perform the corrective action (David, see Fig 6-Fig. 8 and their corresponding paragraphs). David does not explicitly disclose storing training data. However, Yennie in an analogous art discloses storing training data (Yennie, see [0014]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yennie into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to store the training data to improve reliability of an endpoint system to detect a desired processing endpoint (Yennie, see [0014] and [0026]).

	Claim 16 is a system claim corresponding to the method claim 10, it is therefore rejected under similar reasons set forth in the rejection of claim 10.

Allowable Subject Matter
Claims 6-7 would be allowable the double patenting rejection and 35 U.S.C. 101 rejection set forth in this office action are overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20130060354 discloses a system and method for monitoring and controlling feedback control in a manufacturing process, such as an integrated circuit fabrication process. The process control parameters may include translation, rotation, magnification, dose and focus applied by a photolithographic scanner or stepper operating on silicon wafers. Overlay errors are used to compute measured parameters used in the feedback control process. Statistical parameters are computed, normalized and graphed on a common set of axes for at-a-glance comparison of measured parameters and process control parameters to facilitate the detection of problematic parameters. Parameter trends and context relaxation scenarios are also compared graphically. Feedback control parameters, such as EWMA lambdas, may be determined and used as feedback parameters for refining the APC model that computes adjustments to the process control parameters based on the measured parameters.
	US20150253373 discloses a computer-implemented method includes collecting sample test information from a plurality of test-only structures prior to completion of the first wafer, gathering finished test data from all die of the first wafer, after completion of the first wafer, constructing a yield prediction model based on the sample test information and on the finished test data, and predicting, using the model, a percentage of die of the first wafer that will meet a particular specification. The method may further include a feedback loop to dynamically update the model.
	US20040167655 discloses a method and model-predictive controller that takes raw overlay registration data from a metrology tool, such as the KLA-5200 metrology tool, and estimates process disturbances. Once these disturbances are estimated, the controller regulates them to zero, resulting in precise control of overlay. The controller includes a state estimator which is configured to estimate the following system states: wafer x-translation, wafer y-translation, wafer scale in x, wafer scale in y, wafer rotation, wafer non-orthogonality, reticle magnification, asymmetric magnification, reticle rotation, asymmetric reticle rotation. The controller includes a regulator which is configured to regulate the system states to desired targets.
	US20130310966 discloses utilizing a first analysis tool to determine changes in a substrate's geometry. The substrate geometry data is used to generate sampling plan that will be used to check areas of the substrate that are likely to have errors after processing. The sampling plan is fed forwards to a second analysis tool that samples the substrate after it has been processed. It is emphasized that this abstract is provided to comply with the rules requiring an abstract that will allow a searcher or other reader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117